
	
		I
		112th CONGRESS
		1st Session
		H. R. 2729
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Bass of
			 California (for herself and Mr.
			 Terry) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to extend
		  to physician assistants eligibility for Medicaid incentive payments for the
		  adoption and use of certified electronic health records, whether or not such
		  physician assistants practice at a rural health center or Federally qualified
		  health center.
	
	
		1.Short titleThis Act may be cited as the
			 Health IT Modernization for
			 Underserved Communities Act of 2011.
		2.Extending physician
			 assistant eligibility for Medicaid electronic health record incentive
			 payments
			(a)In
			 generalSection
			 1902(t)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(t)(3)(B)(v)) is
			 amended by striking insofar as the assistant is practicing in a rural
			 health clinic that is led by a physician assistant or is practicing in a
			 Federally qualified health center that is so led.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to payments made for calendar quarters beginning on the date of
			 enactment of this Act.
			
